Citation Nr: 1515831	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to an increased rating for diabetic nephropathy with chronic renal failure and hypertension, currently evaluated as noncompensably disabling prior to August 9, 2012 and 60 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1982 to March 1985, January 1991 to March 1991, September 1991 to November 1994, March 1995 to August 1995, December 1999 to August 2001, and October 2001 to June 2010.  

These matters come before the Board of Veterans' Appeals (Board) from January 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for diabetic nephropathy with chronic renal failure was granted in the January 2012 rating decision and assigned a noncompensable rating, effective June 28, 2010.  A February 2014 rating decision increased this rating to 60 percent, effective August 9, 2012.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issue is still on appeal.  

The issue of entitlement to service connection for hypertension was granted in a July 2012 rating decision and assigned a noncompensable rating, effective February 7, 2012.  As hypertension is rated with diabetic nephropathy with chronic renal failure, the two issues were combined in the February 2014 rating decision.  

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to August 9, 2012, the Veteran's diabetic nephropathy with chronic renal failure and hypertension was manifested by noncompensable hypertension, no albumin and casts, no history of nephritis, and no definite decrease in kidney function.  

2.  Since August 9, 2012, the Veteran's diabetic nephropathy with chronic renal failure and hypertension has been manifested by a definite decrease in kidney function, blood urea nitrogen (BUN) below 40 mg percent and creatinine below 4 mg percent. 


CONCLUSION OF LAW

The criteria for increased ratings for diabetic nephropathy with chronic renal failure and hypertension have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.104, 4.115, Diagnostic Codes 7101, 7541 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in December 2010, March 2012, and April 2012 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in January 2011 and March 2012.  These examinations are found to be adequate for purposes of adjudicating this claim in so far as they thoroughly and accurately portray the extent of the disability.  They were also each conducted after a review of the history obtained from the Veteran.  There is no additional evidence that need be obtained.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Renal involvement in diabetes mellitus is to be rated as renal dysfunction.  38 C.F.R. § 4.115(b), Diagnostic Code 7541. 

Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular is to be evaluated 100 percent disabling.  38 C.F.R. § 4.115(a).  

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion is to be evaluated 80 percent disabling.  Id.

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 is to be evaluated 60 percent disabling.  Id.

Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 is to be evaluated 30 percent disabling.  Id.

Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension noncompensable under diagnostic code 7101 is to be evaluated as noncompensable.  Id.

Hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 130 or more is to be evaluated as 60 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Hypertension with diastolic pressure predominantly 120 or more is to be evaluated as 40 percent disabling.  Id.  

Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more is to be evaluated as 20 percent disabling.  Id.  

Hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control is to be evaluated as 10 percent disabling.  Id.  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id.  

The Veteran was afforded a VA general examination in January 2011.  There, his blood pressure was measured as 132/90, 134/90, and 120/86.  The Veteran was also diagnosed with diabetes mellitus with a complication of chronic renal failure.  The examiner noted that this complication has no effect of the Veteran's occupation or daily activity.  The Veteran complained of having hypertension for the past four years.  The examiner noted that he had responded well to medication for this disability.  

The Veteran was afforded a VA examination for his hypertension in March 2012.  There, he was diagnosed with hypertension, for which he took continuous medication.  At the examination, his blood pressure was measured as 150/97, 158/96, and 161/88.  The examiner noted that the Veteran did not have a history of a blood pressure elevation to approximately 100 or more and the hypertension had no effect on the Veteran's ability to work.  

The Veteran sought VA outpatient treatment.  His BUN was recorded as 15 mg percent in August 2010 and January 2011, 14 mg percent in June 2011, 15 mg percent in September 2011, 17 mg percent in November 2011, 18 mg percent in February 2012, 14 mg percent in August 2012, 22 mg percent in February 2013, and 19 mg percent in October 2013.  His creatinine was measured as 1.38 mg percent in August 2010, 1.27 mg percent in January 2011, 1.43 mg percent in June 2011, 1.29 mg percent in September 2011, 1.24 mg percent in November 2011, 1.30 mg percent in February 2012, 1.36 mg percent in August 2012, 1.31 mg percent in February 2013, and 1.32 mg percent in October 2013.  

The Veteran's blood pressure was also taken at VA outpatient treatments.  In July 2011, his blood pressure was 140/96, on the 18th, 150/95 and 117/72 on the 19th, 142/82 and 110/70 on the 20th, 135/90 and 131/81 on the 21st, and 143/93 on the 22nd.  In January 2011, his blood pressure was approximately 130/85, in June 2011 it was 190/85, in November 2011 it was 125/76, in August 2012 it was 120/72 and 140/88, in February 2013 it was 135/93, and in October 2013 it was 134/84.  

Multiple outpatient treatment reports from 2010 and 2011 reflect that the Veteran had no edema on examination.

The Veteran's kidney function was noted to be normal in November 2011 and February 2012.  It was noted to be consistently elevated beginning in August 2012.  

The Veteran has submitted statements indicating he believes his disabilities merit an increased rating, but does not provide any evidence to support this claim.  

Here, the evidence does not support an increased rating for the Veteran's disability.  Prior to August 9, 2012, the Veteran's diabetic nephropathy was not manifested by  renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling.  His systolic blood pressure was predominantly less than 160, his diastolic blood pressure was less than 100, and though he took continuous medication, there was no history of diastolic pressure predominantly 100 or more.  It was also routinely noted in treatment records that he did not have edema.  Therefore, the Board cannot grant a compensable rating for that period.  Since August 9, 2012, the Veteran's BUN and creatinine levels have been less than 40 and 4 mg percent respectively.  The Veteran's blood pressure remained the same, continuing to reflect a noncompensable evaluation for hypertension.  The Veteran has a definite decrease in kidney function since August 2012, but none of the evidence reflects that he has had generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  For example, in July 2013 the Veteran had no complaints and stated that he was doing well overall, and in October 2013 he stated he was doing fine.  Therefore, the Veteran's disability cannot be rated higher than 60 percent.  

Staged ratings are already in effect and there is no evidence that further staging is required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has definite decreased kidney function shown by increased BUN and creatinine levels.  The Veteran also has noncompensable hypertension.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.104, 4.115, Diagnostic Codes 7101 and 7541.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 7101 and 7541 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased rating for diabetic nephropathy with chronic renal failure and hypertension is denied.  


REMAND

The Board must remand the issue of entitlement to service connection for pes planus for an addendum opinion.  In the Veteran's January 2011 general examination, his pes planus was noted to have been incurred before service, but no opinion was rendered regarding service connection.  

On remand, the examiner should address whether there was an increase in severity of the Veteran's pes planus disability during service, and if so, whether the increase was due to the natural progress of the disease or service.  The examiner should also opine as to whether there was any aggravation of this disability due to a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 449.

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file  

2.  After number 1 has been completed, a VA medical opinion should be obtained to address the nature and etiology of his pes planus.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  If the examiner determines that an examination is necessary before offering any opinion, such should be scheduled.

The examiner is asked to opine whether it is at least as likely as not (at least a 50 percent probability):

(a) There was an increase in the severity of the Veteran's pes planus (noted at entry into service) during any period of active service, and if so, if the increase was due to the natural progress of the disability or due to service.  

The Veteran served on active duty from March 1982 to March 1985, January 1991 to March 1991, September 1991 to November 1994, March 1995 to August 1995, December 1999 to August 2001, and October 2001 to June 2010.

(b) There was any aggravation (permanent worsening) of his pes planus as a result of a service-connected disability at any point.  

Service connection is in effect for diabetic nephropathy with chronic renal failure with hypertension, posttraumatic stress disorder, type II diabetes mellitus, lumbar spine degenerative disc disease, peripheral neuropathy of the lower extremities, erectile dysfunction, bilateral plantar fasciitis, status post lipoma excision with surgical scar, and right ear hearing loss.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


